PER CURIAM.
Affirmed. However, with respect to the assessment of costs against the appellant, this cause is reversed in part because of non-compliance with Jenkins v. State, 444 So.2d 947 (Fla.1984) by failure to give the required notice to the defendant. The state may move for the imposition of costs, upon notice to the defendant, should they seek to do so. No gain time shall be forfeited for failure to pay the costs assessed in the absence of a further cost assessment by the trial court.
ANSTEAD, GUNTHER and STONE, JJ., concur.